Citation Nr: 1509560	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-27 768	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to July 1986.

This matter comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Developmental defects, personality disorders and mental deficiency are not diseases or injuries within the meaning of legislation pertaining to compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  Thus, based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for schizophrenia has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record suggests some pertinent evidence may be absent from the claims file.  During his February 2014 hearing, the Veteran indicated he received private psychiatric care at some point between 1988 and 1990.  See Hearing Transcript, pp. 3-4.  Additionally, he reported that he is currently receiving care from Metropolitan Hospital.  See Hearing Transcript, pg. 6.  Moreover, his service treatment records indicate that, while in corrective custody, a psychiatric evaluation was recommended and that definitive psychiatric diagnoses were deferred until such an evaluation could take place.  See April 30, 1986 service treatment record.  However, a subsequent psychiatric evaluation is not of record.  This document suggests there may be outstanding service treatment and personnel records.  Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A May 2013 correspondence indicated that the Veteran may be in receipt of Social Security Administration (SSA) benefits.  The Veteran has indicated that he was evaluated for disability benefits for a psychiatric disability, though the file indicates only Supplemental Security Income benefits.  If the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

The AOJ should also conduct any further development deemed necessary upon receipt of new evidence, as it could be outcome determinative.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's available service treatment and personnel records, including any inpatient mental health clinical records from the Veteran's period of active duty.  Efforts to obtain the records should continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2014).  In the event the AOJ is unable to obtain these records, the Veteran must be provided with notice of that fact, in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  Request from the Veteran whether he is in receipt of Social Security Administration (SSA) disability benefits, apart from his Supplemental Security Income benefits.  If he is in receipt of SSA disability benefits, obtain all relevant records.

3.  Request that the Veteran provide or authorize the release of any medical records related to his acquired psychiatric disorder that are not already of record, to include private treatment records from 1988 forward identified during the Veteran's February 2014 hearing.  See Hearing Transcript, pp. 3-4, 6.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

4.  Thereafter, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




